Allowable Subject Matter
Claims 1-3, 22, 24, 27-30, 37, 39-41, 45 and 47 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gordon Moriarty on January 19, 2022.
The application has been amended as follows: 
In claim 1:
The recitation of “two or more sets of two or more cooling interfaces”, in line 7 of the claim, is amended to recite --a first set of two or more cooling interfaces and a second set of two or more cooling interfaces--.
The recitation of “a coolant outlet comprising an outlet shut-off valve to permit said vapor coolant to controllably flow”, in lines 12-13 of the claim, is amended to recite --a coolant outlet to permit said vapor coolant to flow--.
The recitation of “(i) said two or more cooling interfaces of each set are connected in parallel and share said outlet shut-off valve”, in lines 15-16 of the claim, is amended to recite --(i) said two or more cooling interfaces of the first set are connected in parallel and share a single outlet shut-off valve--.
The recitation of “(ii) said two or more cooling interfaces of each set share a single outlet shut-off valve”, in lines 16-17 of the claim, is amended to recite --(ii) each individual cooling interface of said two or more cooling interfaces of the second set comprise an individual outlet shut-off valve--.
The recitation of “(iii) each outlet shut-off valve of said two or more sets is independently operable from another individual outlet shut-off valve of another set of two or more cooling interfaces”, in the last three lines of the claim, is amended to recite --(iii) each individual outlet shut-off valve of said two or more cooling interfaces of the second set is independently operable from another individual outlet shut-off valve of another of the two or more cooling interfaces of the second set--.
In claim 2:
The recitation of “with said outlet shut-off valve, condenser, flow generator”, in lines 4-5 of the claim, is amended to recite --with said single outlet shut-off valve, said condenser, said flow generator--.
The recitation of “second channel, condenser, two or more cooling interfaces”, in lines 6-7 of the claim, is amended to recite --said second channel, said condenser, said two or more cooling interfaces of the first set or the second set--.
The recitation of “within said two or more cooling interfaces”, in lines 11-12 of the claim, is amended to recite --within said two or more cooling interfaces of the first set or the second set--.
In claim 3:
The recitation of “said two or more cooling interfaces”, in the last two lines of the claim, is amended to recite --said two or more cooling interfaces of the first set or the second set--.
In claim 22:
The recitation of “second channel, condenser, and two or more cooling interfaces” is amended to recite --said second channel, said condenser, and said two or more cooling interfaces of the first set or the second set,--.
In claim 27:
The recitation of “said outlet shut-off valve” is amended to recite --said single outlet shut-off valve--.
The recitation of “said two or more cooling interfaces” is amended to recite --said two or more cooling interfaces of the first set,--.
In claim 28:
The recitation of “(a) providing a cooling system comprising two or more cooling interfaces”, in line 3 of the claim, is amended to recite --(a) providing a cooling system comprising a first set of two or more cooling interfaces and a second set of two or more cooling interfaces--.
The recitation of “wherein said two or more cooling interfaces comprise”, in lines 4-5, is amended to recite --wherein said two or more cooling interfaces of each set comprise--.
The recitation of “a coolant outlet comprising an outlet shut-off valve”, in lines 5-6, is amended to recite --a coolant outlet--.
The recitation of “(b) providing an additional two or more cooling interfaces, wherein an individual outlet shut-off valve of an individual cooling interface of said additional two or more cooling interfaces is independently operable from another individual outlet shut-off valve of another individual cooling interface of said additional two or more cooling interfaces” is amended to recite --(b) providing a single outlet shut-off valve for said two or more cooling interfaces of the first set, and providing an individual outlet shut-off valve for each individual cooling interface of said two or more cooling interfaces of the second set, wherein each individual outlet shut-off valve of each individual cooling interface of the 
The recitation of “(c) directing a liquid coolant from said first channel to said two or more cooling interfaces” is amended to recite --(c) directing a liquid coolant from said first channel to said two or more cooling interfaces of each set--.
The recitation of “(d) in said two or more cooling interfaces” is amended to recite --(d) in said two or more cooling interfaces of each set--.
The recitation of “(e) directing said vapor coolant from said two or more cooling interfaces” is amended to recite --(e) directing said vapor coolant from said two or more cooling interfaces of each set--.
The recitation of “wherein said two or more cooling interfaces are connected in parallel and share said outlet shut-off valve”, in the last two lines of the claim, is amended to recite --wherein said two or more cooling interfaces of the first set are connected in parallel and share said single outlet shut-off valve--.
In claim 30:
The recitation of “said two or more cooling interfaces” is amended to recite --said two or more cooling interfaces of each set--.
In claim 37:
The recitation of “said outlet shut-off valve” is amended to recite --said single outlet shut-off valve of the first set--.
In claim 39:
The recitation of “said outlet shut-off valve” is amended to recite --said single outlet shut-off valve--.
The recitation of “said two or more cooling interfaces” is amended to recite --said two or more cooling interfaces of the first set,--.
In claim 40:
The recitation of “said outlet shut-off valve” is amended to recite --said single outlet shut-off valve--.
The recitation of “two or more cooling interfaces” is amended to recite --two or more cooling interfaces of the first set--.
In claim 41:
The recitation of “two or more cooling interfaces” is amended to recite --two or more cooling interfaces of each set--.
In claim 45:
The recitation of “two or more cooling interfaces, first channel, second channel, and condenser” is amended to recite --two or more cooling interfaces of each set, said first channel, said second channel, and said condenser--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant has incorporated the previously-indicated allowable subject matter of now-canceled claim 34 into independent claims 1 and 28. The detailed Reasons for Allowance made of record in the Final Rejection mailed on December 13, 2021 is hereby incorporated by reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIGUEL A DIAZ/Examiner, Art Unit 3763